Citation Nr: 0411054	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed mechanical low back 
strain with pain and lumbarization at S1.  



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The appellant served on active duty in the United States Navy from 
June 1994 to July 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the RO.  

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
appellant if further action is required on her part.)  



REMAND

The appellant is seeking service connection for mechanical low 
back strain with pain and lumbarization at S1.  As explained in 
her VA Form 9, she feels her condition was aggravated while 
undergoing extreme physical exercise while in service.  
Specifically, the appellant claims that carrying a 10 lbs sea bag 
everyday and doing sit-ups on a concrete floor resulted in a 
permanent low back disability.  

The private medical records reveal that, in March 1990, the 
appellant was involved in a motor vehicle accident.  She was 
treated for abrasions on her forehead and denied experiencing pain 
elsewhere.  

A careful review of the service medical record shows that, in June 
1994, within two weeks of her enlistment, the appellant complained 
of having had low back pain for two years after being involved in 
a motor vehicle accident.  Additionally, the subsequent service 
medical records of June and July 1994 make further mention of her 
complaints and motor vehicle history.  

The Board notes that the claims folder contains a July 1994 
service medical report in which the examiner diagnosed the 
appellant as having mechanical low back pain.  The examiner 
believed that the appellant's medical condition existed prior to 
service and was not aggravated thereby.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5126 (West 2002).  

Under this law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b).  

The assistance provided by VA will also include providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

Having reviewed the complete record, the Board finds that 
additional development is necessary with respect to the claim of 
service connection for mechanical low back strain with pain and 
lumbarization at S1.  

While this case is in remand status, the RO should also ensure 
that the most recent VA treatment records are obtained and 
associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps to contact the appellant 
and ask her to provide a list of the names and addresses of any 
additional doctors and medical care facilities (hospitals, HMOs, 
etc.) which have treated her for her mechanical low back strain 
with pain and lumbarization at S1.  She should be provided with 
release forms and asked that a copy be signed and returned for 
each health care provider identified.  When the appellant 
responds, the RO should obtain records from each health care 
provider she identifies (except where VA has already made 
reasonable efforts to obtain the records from a particular 
provider).  If these records cannot be obtained and there is no 
affirmative evidence that they do not exist, the RO should inform 
the appellant of the records that could not be obtained, including 
what efforts were made to obtain them.  

2.  The RO should make arrangements with the appropriate VA 
medical facility for the appellant to be afforded an examination 
in order to determine the nature and likely etiology of the 
claimed back disorder.  All necessary tests and studies should be 
conducted, and the examiner should review the results of any 
testing prior to completion of the report.  The claims folder must 
be provided to the examiner for review in conjunction with the 
examination.  The examiner must annotate the examination report 
that the claims file was in fact made available for review in 
conjunction with the examination.  Based on his/her review of the 
case, the examiner should determine whether the appellant has 
current low back disability due to disease or injury that was 
incurred in or aggravated by service.  Any opinion offered should 
include a complete rationale.  

3.  Following completion of the requested development, the RO 
should adjudicate the issue on appeal.  If the benefit sought on 
appeal remains denied, the appellant and her representative, if 
any, should be furnished with a Supplemental Statement of the Case 
and given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  





